DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1- 9, drawn to an apparatus.
Group II, claim(s) 10- 18, drawn to a method.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a hollow tube, a handle, an actuator, an , this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Riza (US Pat. No. 5,817,111).
  Riza discloses a suture passer device, comprising:
a hollow tube (25’’) (Figs. 19- 23) having a proximal end and a curved distal tube portion (65’’) (Fig. 20 - - end of hollow tube (25’’) extends from bend’’) extending to a distal end;
a handle (11’’) (Fig. 19) attached to the proximal end of the hollow tube (25’’);
an actuator (20’’) (Fig. 19) on the handle (11’’) movable between a first position (pin 20e’’ is located at axial position 75b on handle (11’’)) (See Fig. 19) (Col. 12, l. 13- 31) and a second position (pin 20e’’ is located at axial position 75a on handle (11’’)) (See Fig. 19) (Col. 9, l. 50- 65);
an internal arm (32) (Figs. 20- 23) within the curved distal tube portion (65’’) (Fig. 20 - - end of hollow tube (25’’) extends from bend’’) and connected to the actuator (20), the internal arm (32) movable between a first configuration (Fig. 22) and a second configuration (Fig. 21);
wherein when the actuator (20’’) is in the first position (pin 20e’’ is located at axial position 75b on handle (11’’)), the internal arm (32) extends out from the distal tube portion (65’’) (Fig. 20 - - end of hollow tube (25’’) extends from bend’’) at an angle from the distal tube portion (65’’) (Fig. 20 - - end of hollow tube (25’’) extends from bend’’) in the first configuration (Fig. 22); and
wherein when the actuator (20’’) is in the second position (pin 20e’’ is located at axial position 75a on handle (11’’)), the internal arm (32) is retracted proximally further within the distal tube portion (65’’) (Fig. 20 - - end of hollow tube (25’’) extends from .
During a telephone conversation with Frederick J.M. Price on 9/09/21 a provisional election was made without traverse to prosecute the invention of Group I, claims 1- 9.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 10- 18 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Drawings
The drawings have been received on 6/12/20 and these drawings have been objected to under 37 CFR 1.84 for the following reasons: lines, numbers and letters are not uniformly thick and well defined; and numbers and reference characters are not plain and legible for all figures. New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because of the reasons stated above. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The 
Claim Objections
Claim 1 (line7) and claim 10 (line 6) are objected to because of the following informalities:  ‘the curved distal tube portion’ should be amended to - - the .  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 3 as written is redundant because claim 1, lines 13- 15 already claim the same subject matter.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1- 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Riza (US Pat. No. 5,817,111).
Regarding claim 1, Riza discloses a suture passer device, comprising:
a hollow tube (25’’) (Figs. 19- 23) having a proximal end and a curved distal tube portion (65’’) (Fig. 20 - - end of hollow tube (25’’) extends from bend’’) extending to a distal end;
a handle (11’’) (Fig. 19) attached to the proximal end of the hollow tube (25’’);
an actuator (20’’) (Fig. 19) on the handle (11’’) movable between a first position (pin 20e’’ is located at axial position 75b on handle (11’’)) (See Fig. 19) (Col. 12, l. 13- 
an internal arm (32) (Figs. 20- 23) within the curved distal tube portion (65’’) (Fig. 20 - - end of hollow tube (25’’) extends from bend’’) and connected to the actuator (20), the internal arm (32) movable between a first configuration (Fig. 22) and a second configuration (Fig. 21);
wherein when the actuator (20’’) is in the first position (pin 20e’’ is located at axial position 75b on handle (11’’)), the internal arm (32) extends out from the distal tube portion (65’’) (Fig. 20 - - end of hollow tube (25’’) extends from bend’’) at an angle from the distal tube portion (65’’) (Fig. 20 - - end of hollow tube (25’’) extends from bend’’) in the first configuration (Fig. 22); and
wherein when the actuator (20’’) is in the second position (pin 20e’’ is located at axial position 75a on handle (11’’)), the internal arm (32) is retracted proximally further within the distal tube portion (65’’) (Fig. 20 - - end of hollow tube (25’’) extends from bend’’) in the second configuration (Fig. 21) as compared to the first configuration (Fig. 22).
Regarding claim 2, Riza further discloses wherein the internal arm (32) comprises a distal end (40) (Figs. 20- 23) with a hook at the distal end (46) (Figs. 20- 22) (See Fig. 22).
Regarding claim 3, Riza further discloses wherein when the actuator (20’’) is in the second position (pin 20e’’ is located at axial position 75a on handle (11’’)), the internal arm (32) is retracted proximally further within the curved distal tube portion (65’’) 
Regarding claim 4, Riza further discloses wherein when the actuator (20’’) is in a third position (Fig. 19 showing pin 20’’ in proximal-most retracted position) and the curved distal tube portion (65’’) (Fig. 20 - - end of hollow tube (25’’) extends from bend’’) is in a third configuration (Fig. 20), the hook contacts the curved distal tube portion (65’’) (Fig. 20 - - end of hollow tube (25’’), forming a closed aperture through the hook (See Fig. 20) (Col. 9, l. 50- 65 - - In the retracted position, the wire finger 40 and the second extension tube finger 36" cooperate to frictionally capture the suture 48 between the inner wall of the introducer needle 25" and the end portion 36a" of the second extension tube finger 36").
Regarding claim 5, Riza further discloses further comprising a length of suture (48) (Figs. 20- 23) extending through the closed aperture (See Fig. 20) (Col. 9, l. 50- 65 - - In the retracted position, the wire finger 40 and the second extension tube finger 36" cooperate to frictionally capture the suture 48 between the inner wall of the introducer needle 25" and the end portion 36a" of the second extension tube finger 36").
Regarding claim 6, Riza further discloses wherein the length of suture (48) is non- movable through the closed aperture (See Fig. 20) (Col. 9, l. 50- 65 - - In the retracted position, the wire finger 40 and the second extension tube finger 36" cooperate to frictionally capture the suture 48 between the inner wall of the introducer needle 25" and the end portion 36a" of the second extension tube finger 36").
Regarding claim 7, Riza further discloses wherein the actuator (20’’) is slidable proximally and distally between the first position (pin 20e’’ is located at axial position 
Regarding claim 8, Riza further discloses wherein the curved distal tube portion (65’’) (Fig. 20 - - end of hollow tube (25’’) extends from bend’’) comprises a tapered distal tip with a piercing point (26) (Fig. 1) (Col. 9, l. 1- 4- - introducer needle 25’’ of snare instrument 10’’ has same piercing point (26) as snare instrument 10).
Regarding claim 9, Riza further discloses further comprising a recess portion in the curved distal tube portion (65’’) (Fig. 20 - - end of hollow tube (25’’) extends from bend’’) extending proximally from the tapered distal tip (26) (See Figs. 1 and 19 - - showing recessed portion or longitudinal opening at the distal end of hollow needle (25’’)).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANKINDI RWEGO whose telephone number is (303)297-4759.  The examiner can normally be reached on Monday- Friday: 10:00- 5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K.R/Examiner, Art Unit 3771                                                                                                                                                                                                        

/WADE MILES/Primary Examiner, Art Unit 3771